Title: To Benjamin Franklin from Dumas, 17 March 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 17 Mars 1780
Je n’ai qu’un instant pour profiter de l’occasion d’un Exprès que Mr. Gillon envoie à Paris, & vous envoyer la belle & rare copie de l’Acte original de l’Union d’Utrecht, dont j’ai eu l’honneur de vous parler à Paris que je le destinois pour les Archives du Congrès, auquel je serois bien aise qu’il pût parvenir promptement mais sans trop risquer: car il est très-difficile de se procurer des copies de cela, ayant été imprimées aux dépens de L.H.P., qui n’en ont fait la distribution qu’entre eux.
Les épreuves de caracteres m’ont été remis pour vous par Mr. Enschédé.
Les deux Dialogues socratiques Sophyle, & Aristée sont de la façon d’un de mes Amis; j’en suis l’Editeur; & j’espere qu’ils vous plairont.
I 475. 621. 873. 134. 610. 193. 17. & I 942. 807. 470. if I can. My 1st. Letter will tell you more of it.

Je suis avec un très respectueux attachement Monsieur Votre très humble & très obéissant serviteur
Dumas

P.S. Ayant su de Mr. Gillon, que Mr. Jones va partir incessamment de l’Orient pour l’Amérique avec l’Alliance, je prends le parti de charger ce même Exprès d’un paquet que je vous prie de faire passer à Mr. Jones: C’est un de mes paquets pour le Congrès.
Passy à S. E. Mr. Franklin

 
Notation: Dumas la haie, March, 17. 80
